Citation Nr: 1825362	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-18 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Fales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to January 2001.  She served honorably in the United States Army.  The Board thanks the Veteran for her service to our country. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In February 2017, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  On June 26, 2012, the Veteran filed a claim for service connection for PTSD associated with MST.  In November 2012, the RO granted service connection for PTSD and assigned a 50 percent rating.  The Veteran submitted a notice of disagreement later that month seeking a higher rating.  Subsequently, in March 2014, her rating was increased to 70 percent effective June 26, 2012.  The Veteran filed her substantive appeal to the Board in May 2014.  By the time the RO issued a supplemental statement of the case in October 2015, a claim for TDIU had been incorporated with the Veteran's PTSD increased rating claim. 


FINDINGS OF FACT

1.  The Veteran's PTSD is not manifested by total social impairment. 

2.  With resolution of the doubt in the Veteran's favor, her PTSD has precluded her from obtaining and maintaining substantially gainful employment throughout this appeal.
CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.126, 4.130, DC 9411 (2017).

2.  The criteria for the assignment of a TDIU have been met from June 26, 2012.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  As to a 100 percent rating for PTSD, the VA Schedule rating formula for mental disorders reads as follows:

100 percent rating - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

Analysis - Increased Rating for PTSD

Here, the Veteran is rated at 70 percent for PTSD.  To reiterate, a higher rating of 100 percent requires total occupational and social impairment as manifested by symptoms such as persistent hallucinations, memory loss for one's own name, grossly inappropriate behavior, gross impairment of communication, an intermittent inability to perform activities of daily living, and disorientation in time or place. 

The Board finds that although the Veteran's PTSD symptoms are serious, they do not rise to the level of the criteria for a 100 percent rating as the preponderance of the evidence is against a finding of total social impairment due to PTSD.  For example, during the videoconference Board hearing before the undersigned in February 2017, the Veteran was engaged, polite, and answered questions with specifics and a command of the facts pertaining to her claims.  She testified that she has not worked since 2009 when she was employed in logistics and training in Iraq.  She also testified that she has a desire to engage socially with other women, and to that end she had recently undertaken to volunteer at a local church and expressed a desire to visit local parks.  In addition, pursuant to a VA medical opinion from February 2017, the Veteran was married until her husband's recent passing and she has a desire to increase her functionality outside the home.  Other evidence of record, to include a VA examination report from July 2015, demonstrates that the Veteran manages her own money, goes to the grocery store with her granddaughter, and spends time each day doing laundry, dishes, taking out the trash, and making her own meals.  She also has contact with family members.  As a result, the Board finds that the Veteran's PTSD symptoms, though serious, demonstrate a level of functionality not contemplated by the criteria for a 100 percent rating because they do not indicate that she is totally socially impaired.  A review of VA treatment records over this period does not reveal any evidence which would support a higher rating.  Accordingly, a 100 percent rating for PTSD is not warranted.  

Analysis - TDIU

On the other hand, the Board finds that an assignment of TDIU is warranted in this case because in February 2017 the Veteran's VA physician opined that she would be unable to obtain or follow through with any form of employment due to her service connected PTSD.  The physician's opinion was supported by rationale to include the Veteran's documented six years of mental health treatment at VA.  The Board reiterates that the Veteran is rated at 70 percent for PTSD, thus fulfilling the threshold requirement for consideration of a TDIU.  The Board finds the physician's opinion probative and concludes that an assignment of TDIU is warranted.

In addition, the Board finds that TDIU is warranted from the date the Veteran initiated her PTSD claim on June 26, 2012.  This is because the February 2017 VA physician also opined that the Veteran's history of treatment since 2011 shows a long battle with symptoms with minimal improvement despite multiple approaches to treatment.  The Board finds that the opinion demonstrates the Veteran's TDIU status originated when her claim was filed, and since which time she has been rated at 70 percent for PTSD.  See McGrath v. Gober, 14 Vet. App. 28 (2000).  Accordingly, TDIU is warranted effective June 26, 2012.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C. 5107(b) (2012); 38 C.F.R. § 3.102 (2017).



ORDER

An initial rating in excess of 70 percent for PTSD is denied.

TDIU is granted due to service-connected PTSD from June 26, 2012, subject to the regulations governing the payment of monetary awards. 




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


